At the conclusion of the trial, in the Superior Court, of the validity of the appellant's claim for services to the amount of $2,000 against the estate of George Glotzl, which claim had been wholly disallowed by the insolvency commissioners on said estate, appointed by the Municipal Court of the city of Providence, the appellee requested the presiding justice to instruct the jury,inter alia, as follows:
"2. That the evidence shows that the services rendered by the appellant, Lavinia R. Newhall, were rendered freely and voluntarily to the intestate, George Glotzl, in his lifetime, without expectation of pay or compensation, and only in expectation of an intended marriage between said George Glotzl and Lavinia R. Newhall, that said George Glotzl died before the day set for the consummation of the intended marriage without having prior to his death announced his intention of not fulfilling his promise of marriage; that no contract either express or implied has by the facts submitted in evidence been shown on the part of the said George Glotzl to pay for any services thus rendered to him by said Lavinia R. Newhall in his lifetime, and that therefore the jury should return a verdict for the appellee and that the report of the commissioners stand as made by them and confirmed by the Municipal Court of the city of Providence." *Page 349 
The request was denied and appellee's exception thereto was duly noted, and now the case is before this court, after verdict for the appellant in the sum of $350, upon the correctness of such refusal. The questions raised are thus stated by the appellee:
"1. Is the appellant Lavinia R. Newhall entitled to recover anything under the circumstances of this case?
"2. Will the law imply a promise to pay the appellant Lavinia R. Newhall for services performed by her without expectation of pay and solely in expectation of marriage with said George Glotzl?
"3. Will the law imply a promise to pay the appellant Lavinia R. Newhall for services performed by her solely in expectation of obtaining the property of said George Glotzl, as his wife, after marriage with him?"
We are of the opinion that the instruction requested should have been given. The case of Lafontain v. Hayhurst, 89 Me. 388, 392, closely resembles the case at bar, and it was there said by Emery, J., as follows: "In the case at bar, however, the plaintiff's services were not rendered as a consideration for the defendant's promise of marriage. That promise had been made before the rendering of the services, and upon another and different consideration, — the promise of the plaintiff to marry the defendant. The only contract between them was the mutual promise to marry. . . . The services sued for here were no part of that contract, but merely incidents or consequences of it. The plaintiff expected no pay for them. Her expectation was confined to the promised marriage. With that she would have been satisfied." And see Clary v. Clary, 93 Me. 220.
The case will be remanded to the Superior Court, with direction to enter judgment confirming the report of the commissioners and disallowing the claim of the appellant.